UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission File Number: 001-34374 ARLINGTON ASSET INVESTMENT CORP. (Exact name of Registrant as specified in its charter) Virginia 54-1873198 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 1001 Nineteenth Street North Arlington, VA (Address of Principal Executive Offices) (Zip Code) (703) 373-0200 (Registrant’s Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Sec.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer x Non-accelerated filer o Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act): Yes o No x Number of shares outstanding of each of the registrant’s classes of common stock, as of July 31, 2012: Title Outstanding Class A Common Stock 9,115,203 shares Class B Common Stock 566,112 shares ARLINGTON ASSET INVESTMENT CORP. FORM 10-Q FOR THE QUARTER ENDED JUNE 30, 2012 INDEX Page PART I—FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) 1 Consolidated Balance Sheets—June 30, 2012 and December 31, 2011 1 Consolidated Statements of Comprehensive Income—Three and Six Months Ended June 30, 2012 and 2011 2 Consolidated Statements of Changes in Equity—Six Months Ended June 30, 2012 and Year Ended December 31, 2011 3 Consolidated Statements of Cash Flows—Six Months Ended June 30, 2012 and 2011 4 Notes to Consolidated Financial Statements 5 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3. Quantitative and Qualitative Disclosures about Market Risk 29 Item 4. Controls and Procedures 32 PART II—OTHER INFORMATION Item 1. Legal Proceedings 34 Item 1A. Risk Factors 34 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 34 Item 4. Mine Safety Disclosures 34 Item 6. Exhibits 35 Signatures 36 Index PART I FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED BALANCE SHEETS (Dollars in thousands) (Unaudited) June 30, 2012 December 31, 2011 ASSETS Cash and cash equivalents $ $ Receivables Interest Sold securities receivable Other 11 Mortgage-backed securities, at fair value Available-for-sale Trading Other investments Derivative assets, at fair value Deposits Prepaid expenses and other assets Total assets $ $ LIABILITIES AND EQUITY Liabilities: Repurchase agreements $ $ Interest payable Accrued compensation and benefits Dividend payable Derivative liabilities, at fair value Purchased securities payable — Securities sold but not yet purchased, at fair value — Accounts payable, accrued expenses and other liabilities Long-term debt Total liabilities Commitments and contingencies — — Equity: Preferred stock, $0.01 par value, 25,000,000 shares authorized, none issued and outstanding — — Class A common stock, $0.01 par value, 450,000,000 shares authorized, 9,115,203 and 7,099,336 shares issued and outstanding, respectively 91 71 Class B common stock, $0.01 par value, 100,000,000 shares authorized, 566,112 shares issued and outstanding 6 6 Additional paid-in capital Accumulated other comprehensive income, net of taxes Accumulated deficit ) ) Total equity Total liabilities and equity $ $ See notes to consolidated financial statements. 1 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Dollars in thousands, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Interest income $ Interest expense Interest on short-term debt Interest on long-term debt Total interest expense Net interest income Other (loss) income, net Investment (loss) gain, net (8,677 ) (8,484 ) (5,869 ) Other loss (4 ) (4 ) (8 ) (7 ) Total other (loss) income, net (8,681 ) (8,488 ) (5,877 ) Operating income before other expenses Other expenses Compensation and benefits Professional services Business development 55 47 72 79 Occupancy and equipment 92 Communications 53 50 96 Other operating expenses Total other expenses Income before income taxes Income tax provision Net income $ $ 91 $ $ Basic earnings per share $ Diluted earnings per share $ Dividends declared per share $ Weighted-average shares outstanding (in thousands) Basic Diluted Other comprehensive income (loss), net of taxes Unrealized gains (losses) for the period on available-for-sale securities (net of taxes of $-0-) $ $ ) $ ) $ ) Reclassification adjustment for gains included in net income on available-for-sale securities (net of taxes of $-0-) — (2,089 ) — (13,794 ) Comprehensive income (loss) $ $ ) $ $ See notes to consolidated financial statements. 2 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (Dollars in thousands) (Unaudited) Class A Common Stock (#) Class A Amount Class B Common Stock (#) Class B Amount Additional Paid-In Capital Accumulated Other Comprehensive Income Accumulated Deficit Total Balances, December 31, 2010 $ 71 $ 6 $ $ $ ) $ Net income — Issuance of Class A common stock — Repurchase of Class A common stock ) — — — ) — — ) Forfeitures of Class A common stock ) — — — ) — — ) Amortization of Class A common shares issued as stock-based awards — Reclassification of restricted stock units issued as stock based awards — Other comprehensive income Net change in unrealized gain on available-for-sale investment securities, (net of taxes of $-0-) — ) — ) Dividends declared — ) ) Balances, December 31, 2011 71 6 ) Net income — Issuance of Class A common stock 20 — Forfeitures of Class A common stock ) — — — ) — — ) Amortization of Class A common shares issued as stock-based awards — Other comprehensive income Net change in unrealized gain on available-for-sale investment securities, (net of taxes of $-0-) — ) — ) Dividends declared — ) ) Balances, June 30, 2012 $ 91 $ 6 $ $ $ ) $ See notes to consolidated financial statements. 3 Index ARLINGTON ASSET INVESTMENT CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) (Unaudited) Six Months Ended June 30, Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities Net investment loss (gain) ) Net (discount)/premium (accretion)/amortization on mortgage-backed securities ) ) Depreciation and amortization 24 24 Other Changes in operating assets Interest receivable ) ) Other receivables ) 19 Prepaid expenses and other assets Changes in operating liabilities Accounts payable and accrued expenses 1 Accrued compensation and benefits ) ) Net cash provided by operating activities Cash flows from investing activities: Purchases of available-for-sale mortgage-backed securities ) ) Purchases of trading mortgage-backed securities ) ) Proceeds from sales of available-for-sale mortgage-backed securities — Proceeds from sales of trading mortgage-backed securities Receipt of principal payments on available-for-sale mortgage-backed securities Receipt of principal payments on trading mortgage-backed securities Payments for purchased securities payable ) ) Proceeds from sold securities receivable — Payments for derivatives and deposits, net ) ) Other ) Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from repurchase agreements, net Proceeds from stock issuance — Dividends paid ) ) Repayments of short-term debt — ) Repurchase of common stock — ) Net cash provided by financing activities Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Supplemental cash flow information Cash payments for interest $ $ Cash payments for taxes $ $ See notes to consolidated financial statements. 4 Index ARLINGTON ASSET INVESTMENT CORP. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Dollars in thousands, except per share data) (Unaudited) 1. Basis of Presentation: The consolidated financial statements of Arlington Asset Investment Corp. (Arlington Asset) and its subsidiaries (unless the context otherwise provides, collectively, the Company) have been prepared in accordance with accounting principles generally accepted in the United States of America (GAAP) for interim financial information and with the instructions to Form 10-Q. Therefore, they do not include all information required by GAAP for complete financial statements. The interim financial statements reflect all adjustments (consisting only of normal recurring adjustments) which are, in the opinion of management, necessary for a fair statement of the results for the periods presented. All significant intercompany accounts and transactions have been eliminated in consolidation. The results of operations for the three and six months ended June 30, 2012 are not necessarily indicative of the operating results for the entire year or any other subsequent interim period. The Company’s unaudited condensed consolidated financial statements and notes thereto should be read in conjunction with the Company’s audited consolidated financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, 2011. The preparation of the Company’s financial statements in conformity with GAAP requires the Company to make estimates and assumptions affecting the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Although the Company based the estimates and assumptions on historical experience, when available, market information, and on various other factors that the Company believes to be reasonable under the circumstances, management exercises significant judgment in the final determination of the estimates. Actual results may differ from these estimates. Certain amounts in the consolidated financial statements and notes for prior periods have been reclassified to conform to the current period presentation. These reclassifications had no effect on the results of operations of the Company. 2. Financial Instruments: Fair Value of Financial Instruments The accounting principles related to fair value measurements define fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date, not adjusted for transaction costs. Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) 820, Fair Value Measurements and Disclosures (ASC 820), establishes a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels giving the highest priority to quoted prices in active markets for identical assets or liabilities (Level 1) and the lowest priority to unobservable inputs (Level 3) as described below: Level 1 Inputs— Unadjusted quoted prices in active markets for identical assets or liabilities that are accessible by the Company; Level 2 Inputs— Quoted prices in markets that are not active or financial instruments for which all significant inputs are observable, either directly or indirectly; and Level 3 Inputs— Unobservable inputs for the asset or liability, including significant assumptions of the Company and other market participants. The Company determines fair values for the following assets and liabilities: Mortgage-backed securities (MBS), at fair value— Agency-backed MBS - The Company’s agency-backed MBS, the principal and interest payments on which are guaranteed by the Federal National Mortgage Association (Fannie Mae) or the Federal Home Loan Mortgage Corporation (Freddie Mac), are generally classified within Level 2 of the fair value hierarchy as they are valued after considering quoted market prices provided by a broker or dealer, or alternative pricing sources with reasonable levels of price transparency. The Company reviews broker or pricing service quotes to determine whether the quotes are relevant, for example, whether an active market exists to provide price transparency or whether the quote is an indicative price or a binding offer. The independent brokers and dealers providing market prices are those who make markets in these financial instruments. 5 Index Private-label MBS - The Company classifies private-label MBS within Level 3 of the fair value hierarchy because they trade infrequently and, therefore, have little or no price transparency. The Company utilizes present value techniques based on estimated cash flows of the instrument taking into consideration various assumptions derived by management and other assumptions used by other market participants. These assumptions are corroborated by evidence such as historical data, risk characteristics, transactions in similar instruments, and completed or pending transactions, when available. The significant inputs in the Company’s valuation process include default rate, loss severity, prepayment rate and discount rate. In general, significant increases (decreases) in default rate, loss severity or discount rate, in isolation, would result in a significantly lower (higher) fair value measurement.However, significant increases (decreases) in prepayment rate may result in a significantly higher (lower) fair value measurement. It is difficult to generalize the interrelationships between these significant inputs as the actual results could differ considerably on an individual security basis.For example, an increase in the default rate may not increase the loss severity rate if actual losses are lower than the average.Also, changes in discount rates may be greatly influenced by market expectation at any given point based upon many variables not directly related to the MBS market.Therefore, each significant input is closely analyzed to ascertain the reasonableness for the Company’s valuation purposes. Establishing fair value is inherently subjective given the volatile and sometimes illiquid markets for these private-label MBS and requires management to make a number of assumptions, including assumptions about the future of interest rates, prepayment rates, discount rates, credit loss rates, and the timing of cash flows and credit losses. The assumptions the Company applies are specific to each security. Although the Company relies on the internal calculations to compute the fair value of these private-label MBS, the Company requests and considers indications of value (mark) from third-party dealers to assist in the valuation process. Securities sold but not yet purchased, at fair value—The Company’s securities sold but not yet purchased, at fair value, represent obligations of the Company to deliver a specified MBS at a contracted price, which create a liability to purchase that MBS at prevailing prices in order to deliver the MBS in satisfaction of this obligation. The Company’s liability for the purchase of the MBS to be delivered is measured at the fair value of the MBS as of the date of the financial statements. However, these transactions expose the Company to price risk until settled, as the Company’s ultimate cost to satisfy the delivery of securities sold but not yet purchased, at fair value, may exceed the amount reflected in the consolidated balance sheet. The Company classifies MBS sold but not yet purchased, at fair value, within Level 2 of the fair value hierarchy, as they are valued after considering quoted market prices provided by a broker or dealer, or alternative pricing sources, with reasonable levels of price transparency. The Company reviews broker or pricing service quotes to determine whether the quotes are relevant, for example, whether an active market exists to provide price transparency or whether the quote is an indicative price or a binding offer. The independent brokers and dealers providing market prices are those who make markets in these financial instruments. Other investments—The Company’s other investments consist of investments in equity securities, investment funds, interest-only MBS, and other MBS-related securities. Interest-only MBS and residual interest in a securitization of which the Company is not considered the primary beneficiary are classified within Level 3 of the fair value hierarchy. Derivative instruments—In the normal course of the Company’s operations, the Company is a party to various financial instruments that are accounted for as derivatives in accordance with ASC 815, Derivatives and Hedging (ASC 815). The derivative instruments that trade in active markets or exchanges are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices. Other derivative instruments are generally classified within Level 2 of the fair value hierarchy because they are valued using broker or dealer quotations, which are model-based calculations based on market-based inputs, including, but not limited to, contractual terms, market prices, yield curves, credit curves, measures of volatility, prepayment rates and correlations of such inputs. Other—Cash and cash equivalents, interest receivable, sold securities receivable, deposits, other receivable, repurchase agreements, purchase securities payable, interest payable, accounts payable, accrued expenses and other liabilities are reflected in the consolidated balance sheets at their amortized cost, which approximates fair value because of the short term nature of these instruments. 6 Index The estimated fair values of the Company’s financial instruments are as follows: June 30, 2012 December 31, 2011 Carrying Amount Estimated Fair Value Carrying Amount Estimated Fair Value Financial assets Cash and cash equivalents $ Interest receivable Sold securities receivable Other receivables 11 11 MBS Agency-backed MBS Private-label MBS Senior securities Re-REMIC securities Derivative assets Other investments Deposits Financial liabilities Repurchase agreements Purchased securities payable — — Securities sold but not yet purchased — — Interest payable Long-term debt Derivative liabilities Accounts payable, accrued expenses and other liabilities Fair Value Hierarchy The following tables set forth financial instruments accounted for under ASC 820 by level within the fair value hierarchy as of June 30, 2012 and December 31, 2011. As required by ASC 820, assets and liabilities that are measured at fair value are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Financial Instruments Measured at Fair Value on a Recurring Basis June 30, 2012 Total Level 1 Level 2 Level 3 MBS, at fair value Trading Agency-backed MBS $ $ — $ $ — Available-for-sale Agency-backed MBS 94 — 94 — Private-label MBS Senior securities — — Re-REMIC securities — — Total available-for-sale — 94 Total MBS — Derivative assets, at fair value — — Derivative liabilities, at fair value ) ) ) — Securities sold but not yet purchased, at fair value ) — ) — Interest-only MBS, at fair value — — Total $ $ ) $ $ 7 Index December 31, 2011 Total Level 1 Level 2 Level 3 MBS, at fair value Trading Agency-backed MBS $ $ — $ $ — Available-for-sale Agency-backed MBS — — Private-label MBS Senior securities — — Re-REMIC securities — — Total available-for-sale — Total MBS — Derivative assets, at fair value — — Derivative liabilities, at fair value ) ) — — Interest-only MBS, at fair value — — Total $ $ ) $ $ The total financial assets measured and reported at fair value on a recurring basis and classified within Level 3 were $173,883, or 12.61%, and $180,487, or 18.90%, of the Company’s total assets as of June 30, 2012 and December 31, 2011, respectively. There were no significant transfers of securities in or out of Levels 1, 2 or 3 during the three or six months ended June 30, 2012 or the year ended December 31, 2011. Level 3 Financial Assets and Liabilities Financial Instruments Measured at Fair Value on a Recurring Basis As of June 30, 2012, the fair value of the Company’s Level 3, available-for-sale, private-label MBS was $173,883. These securities are primarily senior and re-REMIC tranches in securitization trusts issued between 2005 and 2010. The senior securities represent interests in securitizations that have the first right to cash flows and absorb losses last. The re-REMIC securities represent interests in re-securitizations of senior MBS and pro-rata mezzanine securities. For re-REMIC securities, the cash flows from, and any credit losses absorbed by, the underlying MBS are allocated among the re-REMIC securities issued in the re-securitization transactions based on the re-REMIC structure. For example, prime and non-prime residential senior securities have been resecuritized to create a two-tranche structure with a re-REMIC senior security and a re-REMIC subordinated security. In these re-REMIC securities, all principal payments from the underlying securities are directed to the re-REMIC senior security until the face value is fully paid off. Thereafter, all principal payments are directed to the re-REMIC subordinated security. For pro-rata mezzanine securities, principal payments from the underlying MBS are typically allocated concurrently and proportionally to the mezzanine securities along with senior securities. The re-REMIC subordinated and mezzanine securities absorb credit losses, if any, first; however, these credit losses occur only when credit losses exceed the credit protection provided to the underlying securities. Senior, re-REMIC and mezzanine securities receive interest while any face value is outstanding. As of June 30, 2012, the Company’s senior securities and re-REMIC securities were collateralized by residential Prime and Alt-A mortgage loans and had a weighted-average original loan-to-value of 71%, weighted-average original FICO score of 729, weighted-average three-month prepayment rate of 15% and weighted-average three-month loss severities of 49%. These underlying collateral loans had a weighted-average coupon rate of 5.20%. These securities are currently rated below investment grade. The significant unobservable inputs for the valuation model include the following weighted-averages: June 30, 2012 December 31, 2011 Senior Securities Re-REMIC Securities Senior Securities Re-REMIC Securities Discount rate % Default rate % Loss severity rate % Prepayment rate % 8 Index The ranges of the significant unobservable inputs for the valuation model were as follows as of the dates indicated: June 30, 2012 December 31, 2011 Senior Securities Re-REMIC Securities Senior Securities Re-REMIC Securities Discount rate % 7.15 – 13.73 % % 7.45 – 13.73 % Default rate % 1.75 – 11.50 % % 2.10 – 13.00 % Loss severity rate % 28.21 – 57.50 % % 28.18 – 57.50 % Prepayment rate % 7.75 – 21.05 % % 9.60 – 21.00 % The tables below set forth a summary of changes in the fair value and gains and losses of the Company’s Level 3 financial assets and liabilities that are measured at fair value on a recurring basis for the three and six months ended June 30, 2012 and 2011. Three Months Ended June 30, 2012 Senior Securities Re-REMIC Securities Total Beginning balance, April 1, 2012 $ $ $ Total net gains (losses) Included in earnings — ) ) Included in other comprehensive income ) Purchases — Sales — — — Payments, net ) ) ) Accretion of discount Ending balance, June 30, 2012 $ $ $ The amount of net gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to Level 3 assets still held at the reporting date $ — $ ) $ ) Three Months Ended June 30, 2011 Senior Securities Re-REMIC Securities Total Beginning balance, April 1, 2011 $ $ $ Total net gains (losses) Included in earnings 53 Included in other comprehensive income ) ) ) Purchases — Sales ) ) ) Payments, net ) ) ) Accretion of discount Ending balance, June 30, 2011 $ $ $ The amount of net gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to Level 3 assets still held at the reporting date $ — $ — $ — Six Months Ended June 30, 2012 Senior Securities Re-REMIC Securities Total Beginning balance, January 1, 2012 $ $ $ Total net gains (losses) Included in earnings — ) ) Included in other comprehensive income ) ) ) Purchases — Sales — — — Payments, net ) ) ) Accretion of discount Ending balance, June 30, 2012 $ $ $ The amount of net gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to Level 3 assets still held at the reporting date $ — $ ) $ ) 9 Index Six Months Ended June 30, 2011 Senior Securities Re-REMIC Securities Total Beginning balance, January 1, 2011 $ $ $ Total net gains (losses) Included in earnings Included in other comprehensive income ) ) ) Purchases Sales ) ) ) Payments, net ) ) ) Accretion of discount Ending balance, June 30, 2011 $ $ $ The amount of net gains (losses) for the period included in earnings attributable to the change in unrealized gains (losses) relating to Level 3 assets still held at the reporting date $ — $ — $ — Gains and losses included in earnings for the three and six months ended June 30, 2012 and 2011 are reported in the following statement of comprehensive income line descriptions: Other (Loss) Income, Investment (Loss) Gain, net Three Months Ended June 30, Six Months Ended June 30, Total gains included in earnings for the period $ ) $ $ ) $ Change in unrealized gains relating to assets still held at reporting date $ ) $
